SHORTESS, Judge,
dissenting.
Plaintiff proved he was on the Drag-way’s bleachers on May 27, 1984, when they collapsed. He went to Dr. Gregory Nelson for chiropractic treatment on May 29 with complaints of pain in his chest, neck, back, and knee. He was involved in an automobile accident on June 20, 1984. Dr. Nelson treated plaintiff through August, 1984. Erroneous jury instructions may have contributed to the jury’s erroneous finding that the collapse of the bleachers did not cause (or aggravate) this unsympathetic plaintiff’s condition at least until June 20, 1984.
Accordingly, I dissent.